                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MELISSA LEE ROTHERMEL,                      :   CIVIL ACTION NO. 1:16-CV-1669
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
DAUPHIN COUNTY,                             :
PENNSYLVANIA, et al.,                       :
                                            :
                    Defendants              :

                                        ORDER

      AND NOW, this 14th day of February, 2019, upon consideration of plaintiff’s

motion (Doc. 81) dated February 7, 2019, wherein plaintiff requests entry of default

against all defendants in the above-captioned matter pursuant to Federal Rule of

Civil Procedure 55(a), and it appearing that the court issued a memorandum and

order granting in part and denying in part defendants’ various motions to dismiss

on September 28, 2018, (Docs. 77-78); that, pursuant to the Federal Rules of Civil

Procedure, defendants’ responsive pleadings were due within 14 days after the

court’s decision issued, see FED. R. CIV. P. 12(a)(4)(A); and that no defendant filed

a timely response, placing all defendants in default as of October 12, 2018, see id.,

but it also appearing that defendants, once placed on notice by plaintiff’s instant

motion, promptly sought to remedy the pleading defect, each filing motions for

nunc pro tunc extension of the responsive pleading deadline and entreating the

court to excuse their error, (see Docs. 82, 83), and that, given the defendants’

otherwise active and diligent participation in this litigation, the best and most

appropriate course is to excuse their failure to timely file answers to plaintiff’s
amended complaint, grant the motions for nunc pro tunc extension of time to file

responsive pleadings, see FED. R. CIV. P. 6(b)(1)(B),1 and deem the late-filed answers

to be timely, it is hereby ORDERED that:

      1.     Defendants’ motions (Docs. 82, 83) for leave to file their answers nunc
             pro tunc are GRANTED.

      2.     Defendants’ answers (Docs. 84, 87) are DEEMED timely filed.

      3.     Plaintiff’s motion (Doc. 81) for entry of default is DENIED.


                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania




      1
          Federal Rule of Civil Procedure 6(b)(1)(B) provides that “[w]hen an act may
or must be done within a specified time, the court may, for good cause, extend the
time . . . on motion made after the time has expired if the party failed to act because
of excusable neglect.” FED. R. CIV. P. 6(b)(1)(B).
